Case 6:21-cv-00415-ADA Document 1-1 Filed 04/27/21 Page 1 of 7




                 Exhibit 1
          Case 6:21-cv-00415-ADA Document 1-1 Filed 04/27/21 Page 2 of 7

                                                                                                  USOO6473527B1

(12) United States Patent                                                          (10) Patent No.:               US 6,473,527 B1
       Wang                                                                        (45) Date of Patent:                           Oct. 29, 2002

(54) MODULE AND METHOD FOR                                                      Primary Examiner Yon J. Couso
     INTERFACING ANALOG/DIGITAL                                                 (74) Attorney, Agent, or Firm-Christensen O'Connor
        CONVERTING MEANS AND JPEG                                               Johnson Kindness PLLC
        COMPRESSION MEANS
                                                                                (57)                   ABSTRACT
(75) Inventor: Chia-Ying Wang, Taichung Hsien
               (TW)                                                             An interface module and method is disclosed for receiving
 73) Assi                                                                       the digital image data output of an analog/digital converter
(73)    Signee : Mustek
                   ustek Swst
                          Systems Inc.,  Hsinchu (TW
                                   Inc., Hsinchu (TW)                           and transmitting the digital image data output to the JPEG
(*) Notice: Subject to any disclaimer, the term of this                         compression device when the image data is determined to be
                 patent is extended or adjusted under 35                        compressed. The interface module comprises a read control
                 U.S.C. 154(b) by 0 days.                                       device, an output control device and a memory device. The
                                                                                read control device reads a predetermined number of image
(21) Appl. No.: 09/324,095                                                      lines from the data output of the analog/digital converter and
(22) Filed:     Jun. 1, 1999                                                    Stores these image data in a memory device. The memory
                  7                                                             device can Save the Same number of image lines as the
(51) Int. Cl.' .................................................. "...'         memory device built in the JPEG compression device. After
(52) U.S. Cl. ................              ... 382/232; 382/248                reading the predetermined number of image lines, the read
(58) Field of Search ................................. 382/232, 248;                  g line p                         9.      s
                      348/231: 341/126, 144; 358/426, 432, 433                  control device will generate a control Signal to the output
                               s           s      s           s     s           control device for Sequentially reading an image block from
(56)                    References Cited                                        the memory device and Sending each of the image block to
                  U.S. PATENT DOCUMENTS                                         the JPEG compression device. Since the image block is of
                     a                                                          the same size of the compression unit required by the JPEG
       5,761,180 A
       6,111,605 A
                            6/1998 Murabayashi et al. ...... 369/124
                            8/2000 Suzuki ....................... 348/220
                                                                                compression device, therefore the image block can be
       6,134,375 A * 10/2000 Naganawa et al. ........... 386/33                 directly transmitted to the JPEG compression device for data
       6,323,897 B1 * 11/2001 Kogane et al. ............. 348/159               compression without having to access an extra memory
       6,323,899 B1 * 11/2001 Roberts et al.             ... 348/220            device.
       6,330,028 B1 * 12/2001 Oie et al. ................... 348/231
* cited by examiner                                                                            11 Claims, 3 Drawing Sheets

                       26                                                              21                                 25
              -                                                                           S                                   S

                                                                                                          I/O Interface                  Host
        A/D Converter                       Read control                  Output control                       Device                  Computer
                                               Device                        Device




                                                                                                       JPEG Compression
        ImageReading                                                                                           Device
             Device
                                                                                                         271
                                                                                                                  Memory
                                                                                                                        WCe
   Case 6:21-cv-00415-ADA Document 1-1 Filed 04/27/21 Page 3 of 7


U.S. Patent       Oct. 29, 2002   Sheet 1 of 3         US 6,473,527 B1




   N
   Case 6:21-cv-00415-ADA Document 1-1 Filed 04/27/21 Page 4 of 7


U.S. Patent                                            US 6,473,527 B1
   Case 6:21-cv-00415-ADA Document 1-1 Filed 04/27/21 Page 5 of 7


U.S. Patent           Oct. 29, 2002       Sheet 3 of 3            US 6,473,527 B1




     Set I=0, J=0, N=the number of
    image lines of a compression unit,
     M=the number of pixels for the       3O1
       width of compression unit



        Read the data output of the
    analog/digital converter, set I=I-1



           Store the image data
           in a memory device              3O3


                                  304
                                          NO


                      Yes

                                  305      Send the image data in the memory
          Compression required?              device the a host computer for    307
                                                  further processing
                      Yes

    SetJ-M, read JN image block from
     the memory device and transmit
       the image block to the JPEG
      compression device, M=M--M


                                          Fig.3
        Case 6:21-cv-00415-ADA Document 1-1 Filed 04/27/21 Page 6 of 7


                                                    US 6,473,527 B1
                              1                                                                      2
            MODULE AND METHOD FOR                                     of an analog/digital converter and transmitting the digital
           INTERFACING ANALOG/DIGITAL                                 image data output to the JPEG compression device when the
           CONVERTING MEANS AND JPEG                                  image data output is determined to be compressed. The
                COMPRESSION MEANS                                     interface module comprises a read control device, an output
                                                                      control device and a memory device. The read control
                                                                      device reads a predetermined number of image lines from
           BACKGROUND OF THE INVENTION                                the data output of the analog/digital converter and Stores
  A. Field of the Invention                                           these image data in a memory device. The memory device
                                                                      can Save the same number of the image lines as the memory
   The invention is generally related to a module and method          device built-in the JPEG compression device. If the com
for interfacing analog/digital converting means and JPEG              pression unit is an 8x8 image block, then the memory device
compression means, and especially to a module and method              can Store 8 lines of image data. After reading the predeter
which complies with JPEG compression format without                   mined number of lines of image data, the read control device
having to use an extra memory device originally required by           will generate a control Signal to the output control device for
JPEG compression means.                                          15   reading an image block from the memory device in a
   B. Description of the Prior Art                                    Sequential order and Sequentially Send each of the image
  JPEG (Joint Photographic Experts Group) graphic images              block to the JPEG compression device. Since the image
refer to images compressed following the Set of compression           block is of the same Size of the compression unit required by
algorithms defined by the International Standard Organiza             the JPEG compression device, therefore the image block can
tion for still image compression standard. Since the JPEG             be directly transmitted to the JPEG compression device for
algorithm (ITU-T Rec.T.81/ISO/IEC 10918-1) does not per               data compression without having to access the extra memory
mit the modification of the coding parameters in the middle           device. Consequently, the cost on the extra memory can be
of the encoding of a single image. Hence, any JPEG com                Saved.
pliant rate control Scheme has to process an input image at
least twice. One pass is to assess the complexity of the image   25            BRIEF DESCRIPTION OF THE DRAWINGS
and the other to perform the actual coding.                             These and other objects and advantages of the present
   Currently JPEG algorithms are implemented as Integrated            invention will become apparent by reference to the follow
Circuits by hardware vendors for Still image compression in           ing description and accompanying drawings wherein:
the application for a Scanner, or even a host computer to               FIG. 1 is a functional block diagram schematically show
increase the Speed of image compression and decompres                 ing the Structure of a conventional JPEG compression
Sion. FIG. 1 illustrates a functional block diagram for a             device.
conventional JPEG compression device. Refer to FIG. 1, the               FIG. 2 is a functional block diagram showing the structure
JPEG compression means 12, which is an integrated circuit,            of the interfacing module according to the preferred embodi
can receive the digital image data output from a memory          35   ment of the present invention.
device 15. The memory device 15 can be a random access
memory or any memory device. The memory device 15                        FIG. 3 is a flowchart showing the inventive method
receives the data output from an analog/digital converter 11.         according to the preferred embodiment of the present inven
                                                                      tion.
   Since JPEG compliant rate control Scheme has to proceSS
an input image at least twice, and the data rates of com         40              DETAILED DESCRIPTION OF THE
pression and transmission are different, So the JPEG com                           PREFERRED EMBODIMENTS
pression device 12 has a built-in memory device 13 and an
extra memory device 14, usually a RAM, for temporary                     A preferred embodiment of the invention is described
Storing the image data while compressing. Take a general              below. This embodiment is merely exemplary. Those skilled
JPEG compression algorithm as an example, the basic              45   in the art will appreciate that changes can be made to the
compression unit is an image block of 8x8 pixels.                     disclosed embodiment without departing from the Spirit and
Accordingly, the size of the memory device 13 can Store 8x8           Scope of the invention.
pixels at one time. On the other hand, the image data in the             Refer to FIG.2 for showing the interface module 21 of the
memory device 15 is transmitted to the memory device 14               present invention. It comprises a read control device 22, an
line by line in a Sequential order. AS Soon as the memory        50   output control device 23, and a memory device 24. The
device 14 is full, the image data will be transmitted to the          interface module 21 is a modularized unit for communicat
memory device 13 as an image block each time for image                ing the analog/digital converter 26 and the JPEG compres
compression. The disadvantage for this approach is that an            sion device 27. The interface module 21 can be adapted to
extra memory 14 is required to comply with the compression            a JPEG compression device 27 in a still image processor,
unit of the memory device 13. For the concern of cost and        55   Such as a Scanner, or even a digital camera, for image
efficiency, it is desirable that the extra memory 14 is to be         compression. The interface module 21 receives the image
omitted.                                                              data output of the analog/digital converter 26 and Sends the
            SUMMARY OF THE INVENTION                                  image data to the JPEG compression device 27 when the
                                                                      image data is determined to be compressed. If the image data
   Accordingly, it is an object of the present invention to      60   does not need to be compressed, the interface module 21 can
provide a module and method for interfacing an analog/                transfer the image data to an input/output interface 25 for
digital converter and a JPEG compression means which                  Sending the image data to a host computer for further image
involves in a memory management So as to Save an extra                processing.
memory device originally required by JPEG compression                    On the other hand, the analog/digital converter 26
  CS.                                                            65   receives the image data output from the image reading
   In accordance with the invention, the invention applies an         device 28. The image reading device 28 can be a charge
interface module for receiving the digital image data output          coupled device, a contact image Sensor, or a digital camera.
        Case 6:21-cv-00415-ADA Document 1-1 Filed 04/27/21 Page 7 of 7


                                                    US 6,473,527 B1
                              3                                                                    4
  In the interface module 21, read control device 22 reads                trol signal after finishing reading Said predetermined
a predetermined number of image lines from the image data                 number of image lines,
output of the analog/digital converter 26 and Store the image           memory means coupled to Said read control means for
data in the memory device 24. The memory device 24 can                    Storing Said predetermined number of image lines, Said
Store the same number of image lines as that of the memory                memory means capable of Storing the same number of
device 271 built in the JPEG compression device 27. For                   image lines as Said built-in memory device; and
instance, if the compression unit is 8x8 pixels, the memory             output control means in response to Said control Signal for
device 24 can Save 8 lines of image data. After finishing                 Sequentially reading an image block from Said memory
reading the 8 lines of image data, the read control device 22             means and forwarding Said image block to Said built-in
generates a control Signal 221 to the output control device 23            memory device.
for Sequentially reading the image block of 8x8 pixels from             2. The module as claimed in claim 1, wherein Said
the memory device 24 and Store the image block in the                 analog/digital converting means is coupled to a charge
memory device 271. Since the image block complies with                coupled device for converting the data output of Said charge
size required by the compression unit of the JPEG compres             coupled device to digital data.
Sion device, So the image block can be directly Sent to the      15     3. The module as claimed in claim 1, wherein said
JPEG compression device 27 for compression without hav                analog/digital converting means is coupled to a contact
ing to access an extra memory. Consequently, the cost on the          image Sensor for converting the data output of Said contact
memory device can be Saved.                                           image Sensor to digital data.
   The flowchart of the operations of the inventive interface           4. The module as claimed in claim 1, wherein Said
module is illustrated in FIG. 3.                                      analog/digital converting means is coupled to a digital
301: Set I=0, J=0, N=the number of image lines of a                   camera for converting data output of Said digital camera into
  compression unit, M=the number of pixels for the width              digital data.
  of a compression unit;                                                5. The module as claimed in claim 1, wherein said
302: Read the data output of the analog/digital converter, set        memory means is a random acceSS memory.
  I=I+1;                                                         25     6. The module as claimed in claim 1, wherein said
303: Store the image data in a memory device in a Sequential          predetermined number of image lines is eight, and Said
  order;                                                              image block is 8x8 pixels.
304: Determine if I=N'? If yes, go to step 305, if not, go to            7. The module as claimed in claim 1, further comprising:
   step 302;                                                             input/output interfacing means coupled to an input/output
305: Determine if the image data is to be compressed"? If yes,              port of a host computer for Sending data output from
   go to step 306, if not, go to step 307;                                  Said interface module to Said host computer.
306: Set J=M, read J*N image block from the memory                       8. A method for interfacing analog/digital converting
   device and transmit the image block to the JPEG com                means and JPEG compression means, said JPEG compres
   pression device, M=M+M;                                            Sion means having a built-in memory device, comprising the
307: Send the image data in the memory device to a host          35   Steps of
   computer for further processing.                                      Sequentially reading a predetermined number of image
   To sum up, the inventive module and method which                         lines from the image data output of Said analog/digital
complies with JPEG compression format is capable of                         converting means;
communicating the image data output of an analog/digital                 Storing Said predetermined number of image lines in
converter and a JPEG compression device in a Still image         40         memory means, Said memory means capable of Storing
processor. Moreover, the interface module of the present                    the same number of image lines as Said built-in
invention functions as a memory device against the different                memory device; and
data rates of compression and transmission. Consequently,                Sequentially reading a predetermined size of image block
with the inventive interface module, a JPEG compression                     from Said memory means to Said built-in memory
device doesn’t need an extra memory for data Swapping.           45
                                                                            device when Said image data output is determined to be
  While this invention has been described with reference to                 compressed.
an illustrative embodiment, this description is not intended             9. The method as claimed in claim 8, further comprising
to be construed in a limiting Sense. Various modifications            the step of:
and combinations of the illustrative embodiment, as well as              forwarding Said predetermined size of image block to an
other embodiments of the invention, will be apparent to          50
                                                                            input/output interfacing means So as to Send Said pre
perSons skilled in the art upon reference to the description.               determined size of image block to a host computer,
It is therefore intended that the appended claims encompass                 when Said image data output of Said analog/digital
any Such modifications or embodiments.                                      converting means is determined not to be compressed.
  What is claimed is:                                                   10. The method as claimed in claim 8, wherein said
   1. A module for interfacing analog/digital converting         55
                                                                      predetermined number of image lines is eight, and Said
means and JPEG compression means, said JPEG compres                   predetermined size of image block is 8x8 pixels.
Sion means having a built-in memory device, comprising:                 11. The method as claimed in claim 8, wherein the size of
  read control means coupled to Said analog/digital con               Said memory means is determined by the compression
     Verting means for Sequentially reading a predetermined      60
                                                                      format of said JPEG compression means.
      number of image lines from a data output of Said
      analog/digital converting means, and generating a con                                 k   k   k   k   k
